                                                                                                     FILED
                                                                                                   NOV 1 7 2020
                                                                                               PETER A. MOORE, JR., CLERK
                                                                                                US DISTRICT COURT, EDNC
                          JN THE UNITED STATES DISTRICT COURT                                 BY        ,          DEPCLK
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION

                                                   )
I RE APPLICATION OF THE                            )
UNITED STATES OF AM ERICA FOR                      )
A ORDER AUTHORIZING THE                            )
INST ALLA TIO AND USE OF PE                        )
REGISTERS A D TRAP AND TRACE                       )
DEVICES FOR THE CELLULAR                           )
TELEPHO E ASSIG ED CALL                            )
NUMBER (919) 222-5710                              )       Filed Under Seal
_ _ _ _ _ _ _ _ _ __                               )


                                              APPLICATION

           The Un ited States of America, moving by and through Laura S. Howard, its undersigned

counsel, respectfully submits under seal this ex parte application for an order pursuant to 18

U.S.C §§ 3 122 and 3123 , authorizing the installation and use of pen registers and trap and trace

devices (" pen-trap devices ') to record, decode, and/or capture dialing, routing, addressing, and

signaling information associated with each communication to or from the cell phone number

described in Attachment A. In support of this application, the Uni ted States asserts:

           1.      This is an application, made under 18 U. S.C. § 3122(a)(l), for an order under 18

(J .S.C.   § 3 123 authorizing the install at ion and use of pen registers and trap and trace devices .

           2.      An app lication under 18 U.S.C. § 3122(a)(l) must include three elements : (l) " the

identity of the attorney for the Government or the State law enforcement or investigative officer

making the app licati on ;" (2) "the identity of the law enforcement agency conducting the

investigation ;" and (3) "a certification by the applicant that the information likely to be obtained

is relevant to an ongoing criminal investigation being conducted by that agency. " 18 U .S.C. §

3122(b).




           Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 1 of 10
        3.     The undersigned applicant is an "attorney for the government" as defined in Rule

I(b)(l) of the Federal Rules of Criminal Procedure.

       4.      The law enforcement agency conducting the investigation is the Bureau of

Alcoho l, Tobacco, Firearms, and Explosives ("ATF").

        5.     The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by

the ATF.

       6.      This Cow·t is a "court of competent jurisdiction" under 18 U.S.C. § 3 l 22(a)(2)

because it "has jurisdiction over the offense being investigated." 18 U.S.C. § 3127(2)(A)(i).

                                ADDITIONAL fNFORMA TIO

       7.      Other than the three elements described above, federal law does not require that

an application for an order authorizing the insta!Iation and use of pen registers and trap and trace

devices specify any facts. The following additional information is provided to demonstrate that

the order requested falls within this Court's authority to authorize the installation and use of a

pen register or trap and trace device under 18 U.S.C. § 3123(a)(1 ).

       8.      A "pen register" is "a device or process which records or decodes dialing, routing,

addressing, or signaling information transmitted by an instrument or facility from which a wire

or electronic communication is transmitted." 18 U.S.C. § 3 127(3). A "trap and trace device ' is

"a device or process which captures the incoming electronic or other impulses which identify the

originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wire or electronic commwucation." 18 U .S.C. § 3127(4).




                                                 2

       Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 2 of 10
         9.     Tn the traditional te lephone context, pen reg isters captured the destination phone

numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming

calls.   Simi lar pri nciples apply to other k inds of wire and electronic communications, as

described below.

         10.   The Internet is a global netwo rk of computers and other devices. Devices direct ly

connected to the Internet are identified by a unique number cal led an Internet Protocol, or "IP"

address. Th is number is used to route information between devices . Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to send its response. An IP address is analogous to a

telephone number and can be recorded by pen-trap devices, and it indicates the online identity of

the communicating device without revealing the communication ' s content.

         11.   A network is two or more computers or other devices connected to each other that

can exchange information with each other via some transmission method, such as by wires,

cables, or rad io waves. The equipment that connects a computer or other device to the network

is common ly referred to as a network adapter. Most network adapters have a Media Access

Control ("MAC") address assigned by the manufactUJer of the adapter that is designed to be a

unique identifying number.     An adapter's unique MAC address allows for proper routing of

communications on a local area network and may be used for other purposes, such as

authentication of customers by som e network service providers. Unl ike a device's IP address

that often changes each time a device connects to the Internet, a MAC address is fixed at the time

of manufacture of the adapter.      Becau se the address does not change and is intended to be

unique, a MAC address can allow law enforcement to identify whether communications sent or

received at different times are assoc iated wi th the same adapter.




                                                  3


         Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 3 of 10
         12.     On the Internet, data transferred between devices is not sent as a continuous

stream , but rather it is split into d iscrete packets . Generally, a single co111m1mication is sent as a

series of packets. When the packets reach their destina tion , the receiving device reassembles

them into th e complete comm unication . Each packet has two parts : a header with routing and

control info1mation, and a payload, which generally contains user data. T he header contains

non-content information such as th e packet' s source and destination IP addresses and the

packet's size.

         13.     In addition, different Internet applications are assoc iated with different "port

numbers," or numeric identifi ers. The port number is transmitted along w ith any com munication

usi ng that application.     For example, port 80 typically is associated with co mmunications

involving the World Wide Web.

        14.      A cellular telephone, or cell phone, is a mobile device that transmits and receives

wire and electronic communications. Individuals using cell phones contract with cellu lar service

providers, who maintain antenna towers coverin g specific geographic areas. In order to transmit

or receive call s and data, a cell phone must send a radio signal to an antenna tower that, in tum,

is connected to a cel.lular service provider ' s network.

        15.      ln addition to a unique te lephone number, each cell phone has one or more unique

identifi ers embedded inside it.      Depending upon the cellu lar netv.ro rk and the device, the

embedded unique identifi ers for a cell phone could take several d iffere nt forms , including an

E lectronic Seri al   furnber (" ESN "), a Mobile E lectronic Identi ty   umber ("MEIN"), a Mobile

Identification Number ("MIN'), a Subscriber Identi ty Module (" SIM "), an International Mobile

Subscriber Identifier ("!MSI"), a Mobile Subscriber Integrated Services Digital Network

  umber ("MSISDN"), or an Internati onal Mobile Station Equipment Identity (" IMEI"). When a




                                                    4


       Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 4 of 10
cell phone connects to a cellular antenna or tower, it reveals its embedded unique identifiers to

th e cellul ar antenn a or tower, and th e cellular antenna or tower records those iden tifi ers as a

matter of course. The unique identifiers- as transmitted from a cell phone to a cellular anten11a

or tower- arc like the telephone number of an incoming call. They can be recorded by pen-trap

devices and indicate the identity of the cell phone device making the communication without

revealing the comm unic ation ' s content.

        16.     In addition, a list of incoming and outgoing telephone numbers is generated when

a cell phone is used to make or receive ca ll s, or to send or receive text messages (which may

include photographs, videos, and other data). These telephone numbers can be recorded by pen-

trap devices and then used to identi fy the partie to a communication without revealing the

communication 's contents .

        17.    A cell phone can also be used to exchange text messages w ith email accounts.

The email addresses associated with those text messages can be recorded by pen-trap devices and

then used to identify parties to a communication without revealing the communication's

contents.

       18.     Ce llular phones can co n11ect to the Internet via the cellular network. When

connecting through the cellular network, lnternet commw1ications sent and received by the

cellular phone each contain the same unique identifier that identifies cellular voice

communications, such as an ES , MEIN, MI , SIM, IMSI MSISD , or IMEL                        Internet

communications from a cellu lar phone also contain the IP address associated with that cellular

phone at the time of the communication. Each of these unique identifiers can be used to identify

parties to a communication without revealing the communication's contents.




                                                 5

       Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 5 of 10
                                       THE RELEV A T FACTS

        19.        The United Slates government, including the ATF, is inves tigating the traffick ing

of narcotics. The investigation concerns possible vio latio ns by known and unknown individuals

of, inter ali a, T itle 2 1, United States Code, Sections 841 and 846.

        20 .       The conduct being investigated invo lves use of the cell phone number descri bed

in   Attachment A in committing the above- li sted offenses.             To further the investigati on,

investigators need to obtain the dialing, ro uting, addressing, and signa ling infonnati on associated

with co mmuni cations sent to or fro m the cell phone number.

        2 1.       The pen-trap devices sought by this app lication wi ll record, decode, and/or

capture di aling,      routing,   addressing, and   signaling   information associated      with   each

communi cation to or from the cell phone number described in Attachment A, including the date,

time, and duration of the comm unicati on, and the following, without geographic limit:

               •   IP addresses associated with the cell phone device or devices used to send or

                   receive electronic communications

               •   Any unique identifiers associated with the cell phone device or devices used to

                   mak e and receive call s with the cell phone numbers desc ribed in Attachment A, or

                   to send or receive other electroni c communications, including the ESN, MEIN,

                   IMSI , IMEI, SIM, MS ISDN , or MIN

               •   TP addresses of any websites or other servers to which the cell phone dev ice or

                   devices connected

               •   Source and dest ination te lephone nu mbers and email addresses




       Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 6 of 10
                                    GOVERNMENT REQUESTS

        22 .    Fo r th e reasons stated above, th e United States requests that the Co urt enter an

Order authori zing the extension of the installation and use of pen-trap devices to record, decode,

and/or capture the dialing, routi ng, addressing, and signaling informat ion described above for

each co mmunication to or from the cell phone numbers described in Attachment A, to include

the date, tim e, and duration of the communication , wi thout geographjc limit. The United States

does not request and does not seek to obtain th e contents of any communications, as defined in

18 U .S.C. § 25 10(8).

        23.     The United States further requests that the Co urt authorize the foregoing

installation and use for a period of sixty days from the date of the Court's Order, pursuant to 18

U.S.C. § 3123(c)(l).

        24.     The United States further requ ests , pursuant to 18 U.S.C. §§ 3 123(b)(2) a nd

3124(a)-(b), that the Co urt order Verizon Wireless ("Verizon") and any other person or entity

providing wire or electronic communication service in the United States whose assistance may

fac ilitate execution of thi s Order to furni sh upon service of the Order, infonnation, faci lities, and

teclm ical assistance necessary to install the pen-trap devices, including installation and operation

of the pen-trap devices unobtrusivel y an d with minimum di sruption of normal service. Any

entity providing such assistance shall be reasonab ly compensa ted by the ATF, pursuant to 18

U.S.C. § 3124( c), fo r reasonable expenses incurred in providing fac iliti es and assistance in

furtherance of this Order.

       25 .    The United States further requests that the Court order Veri zon and any other

person or enti ty whose assistance may fac ilitate execution of this Order to notify the applicant

and the ATF of any changes relating to the cell phone number described in Attachment A, and to




                                                   7


      Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 7 of 10
provide prior notice to the applicant and th e A Tf before terminating or changing service to the

cel l phone number.

          26.   The United States furth er requests that the Court orde r that ATF and the appl icant

have access to the in fonnation collected by the pen- trap devices as soo n as practicable, twenty-

four ho urs per day, or at such other times as may be acceptable to them for the duration of the

Order.

         27 .   The United States further requests, pursuant to 18 U.S .C. § 3123(d)(2), that the

Court ord er Veri zon and any other person or entity whose assistance fac ilitates execu tion of this

Order, and their agents and employees, not to disclose in any manner, directly or indirectly, by

any actio n or inacti on, the existence of this app lication and Order, the res ulting pen-trap devices

or this investigation, unless and until authorized by this Co urt, except that Veri zon may disc lose

this Order to an atto rney for Veri zon fo r the purpose of rece iving legal advice.

         28.    The United States further requests that this matter be sealed until otherwise

ordered by the Co urt, pmsuant to 18 U.S.C. § 3 123(d)( l ).

         29.    The United States further requests that the Clerk of the Court provide the United

States Attorney's Of-fice with filed copies of thi s application and Order, and provide filed copies

of this Order to the A TF and Verizon upon request.




                 [REMAINDER OF PAGE LEFT I TENTlONALLY BLANK]




                                                   8


         Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 8 of 10
       30.     The foregoing is based on information provided to me in my official capacity by

agents of the A TF.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on 16th day of November 2020.


                                              ROB ERT J. HIGDON, JR.
                                              United States Attorney


                                        BY:
                                                                           ~------
                                              Assistant United States Attorney
                                              Criminal Divis ion
                                              150 Fayetteville Street, Suite 2100
                                              Raleigh, NC 27601
                                              Telephone: 9 19-856-4530
                                              Fax: 919-856-4487
                                              E-Mail : laura. howard2@ usdoj.go v
                                              NC Bar No. 38485




                                                 9


      Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 9 of 10
                                         ATTACI-JM ENT A

The information related to the cell ula r telephones at issue is stored at premises controlled by
Veri zon. , headq uartered in New York, ew York.

 Facility          Number or identifier           Owner or user, if      Subject of investigation,
                                                  known                  if known
 Cellular          Assigned call number           No known               Theodore Lee, Jr, and
 telephone         (919) 222-5710                 subscriber, used by    other     known/unkn own
                                                  Mike Cox.              indi vidual s.




      Case 5:20-mj-02252-RN Document 1 Filed 11/17/20 Page 10 of 10
